DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because each of Figures 12, 16-17, 21, 30A and 30B contains text that is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 1 and 9 are objected to because of the following informalities:
Claim 1, lines 23-26: “extending the plurality of oligonucleotide barcodes hybridized to the copies of a nucleic acid target to generate a plurality of barcoded nucleic acid molecules each comprising a sequence complementary to the at least a portion of the nucleic acid target and the first molecular label” should be changed to “extending the plurality of oligonucleotide barcodes hybridized to the copies of [[a]] the nucleic acid target to generate a plurality of barcoded nucleic acid molecules each comprising a sequence complementary to 
Claim 9: the wherein clause should be changed to “wherein determining the copy number of the nucleic acid target in one or more of the plurality of cells comprises determining the copy number of the nucleic acid target in the one or more of the plurality of cells based on the number of first molecular labels with distinct sequences, complements thereof, or a combination thereof, associated with the plurality of barcoded nucleic acid molecules, or products thereof” for more clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 5, 7, 13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 5 refers to “[t]he method of claim 5” (emphasis provided).  Since the method of claim 5 is not defined in any of the preceding claims, claim 5 is indefinite.  Claim 7, dependent from claim 5, is also rejected for the same reason.
(2).	Claim 13 recites the limitation “the plurality of nucleic acid targets” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 1 (from which claim 13 ultimately depends) recites “a nucleic acid target” in line 4 and claim 13 recites “the nucleic acid target” in lines 1-2.
(3).	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation about the “partition”, and the claim also recites “optimally wherein the partition is a well or a droplet” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1-2, 4-9, 16-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delley et al. (Sci. Rep. 2018, 8:2919).
Regarding claim 1
Delley et al. teach, throughout the whole document, a method for simultaneous measurement of protein and gene expressions in cells, comprising: contacting a plurality of cellular component-binding reagents (e.g., polyadenylated aptamers) with a plurality of cells comprising a plurality of cellular component targets and copies of a nucleic acid target (e.g., mRNA), wherein the nucleic acid target comprises mRNA, wherein each of the plurality of cellular component-binding reagents comprises a cellular component-binding reagent specific oligonucleotide (e.g., aptamer) comprising a unique identifier (e.g., the nucleotide sequence of the aptamer serves as “an intrinsic tag”. See page 2, paragraph 2: “…aptamers are nucleic acids in which the nucleobase sequence provides an intrinsic tag that can be read out via DNA sequencing, obviating the need for additional tag conjugation.”) for the cellular component-binding reagent and a poly(A) sequence (e.g., poly-A sequence on its 3’-end), wherein the cellular component-binding reagent specific oligonucleotide comprises DNA, and wherein the cellular component-binding reagent is capable of specifically binding to at least one of the plurality of cellular component targets (see Figure 1; page 2, paragraphs 2-3); partitioning the plurality of cells associated with the cellular component-binding reagents to a plurality of partitions (e.g., droplets), wherein a partition of the plurality of partitions comprises a single cell from the plurality of cells associated with the cellular component-binding reagents (see Figure 1; page 2, paragraphs 2-3); in the partition comprising the single cell, contacting a plurality of oligonucleotide barcodes (e.g., poly-thymine barcode sequences on each bead) with the cellular component-binding reagent specific oligonucleotides and the copies of the nucleic acid target for hybridization, wherein the oligonucleotide barcodes each comprise a poly(T) sequence, a first universal sequence (e.g., part of the poly-thymine sequence can serve as a universal sequence), and a first molecular label (e.g., barcode sequence) (see Figure 1; page 2, paragraphs 2-3); extending the cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes to generate a plurality of extended cellular component-binding reagent specific oligonucleotides each comprising a complement of the first molecular label and a complement of the first universal sequence (see Figure 1; page 2, paragraphs 2-3; page 5, 2nd paragraph from the bottom); extending the plurality of oligonucleotide barcodes hybridized to the copies of a nucleic acid target to generate a plurality of barcoded nucleic acid molecules each comprising a sequence complementary to the at least a portion of the nucleic acid target and the first molecular label (see Figure 1; page 2, paragraphs 2-3); separating the plurality of extended cellular component-binding reagent specific oligonucleotides from the plurality of oligonucleotide barcodes to generate a plurality of separated extended cellular component-binding reagent specific oligonucleotides (see Figure 1; page 2, paragraphs 2-3; page 5, 2nd paragraph from the bottom); obtaining sequence information of the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, to determine the number of copies of at least one cellular component target of the plurality of cellular component targets in one or more of the plurality of cells (see Figures 1 and 3; page 2, paragraphs 2-3; page 3, last paragraph – page 4, paragraph 1; paragraph bridging pages 5-6); and obtaining sequence information of the plurality of barcoded nucleic acid molecules, or products thereof, to determine the copy number of the nucleic acid target in one or more of the plurality of cells (see Figures 1 and 3; page 2, paragraphs 2-3; page 3, last paragraph – page 4, paragraph 1; paragraph bridging pages 5-6).
Regarding claim 2
The method according to Delley et al., wherein separating the plurality of extended cellular component-binding reagent specific oligonucleotides from the plurality of oligonucleotide barcodes comprises denaturing the plurality of extended cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes (see Figure 1; page 2, paragraphs 2-3; page 3, paragraph 2; page 5, 2nd paragraph from the bottom).
Regarding claim 4
The method according to Delley et al., wherein the cellular component-binding reagent specific oligonucleotide comprises a second universal sequence (e.g., known flanking sequence. See page 3, paragraph 2: “…aptamers are constructed with known flanking sequences, which we use for amplification and handle attachment.”), wherein obtaining sequence information of the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, comprises: amplifying the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, using a primer capable of hybridizing to the first universal sequence, or a complement thereof, and a primer capable of hybridizing to the second universal sequence, or a complement thereof, to generate a plurality of amplified separated extended cellular component-binding reagent specific oligonucleotides; and obtaining sequencing data of the plurality of amplified separated extended cellular component-binding reagent specific oligonucleotides, or products thereof (see page 3, paragraphs 2-3; page 5, 2nd paragraph from the bottom).
Regarding claim 5
The method according to Delley et al., wherein the cellular component-binding reagent specific oligonucleotide comprises a second molecular label (e.g., UMI), wherein at least ten of the plurality of cellular component-binding reagent specific oligonucleotides comprise different second molecular label sequences, and wherein: (i) the second molecular label sequences of at least two cellular component-binding reagent specific oligonucleotides are different, and wherein the unique identifier sequences of the at least two cellular component-binding reagent specific oligonucleotides are identical; or (ii) the second molecular label sequences of at least two cellular component-binding reagent specific oligonucleotides are different, and wherein the unique identifier sequences of the at least two cellular component-binding reagent specific oligonucleotides are different (see page 3, last paragraph; paragraph bridging pages 5-6).
Regarding claim 6
The method according to Delley et al., wherein the number of unique first molecular label sequences associated with the unique identifier sequence for the cellular component-binding reagent capable of specifically binding to the at least one cellular component target in the sequencing data indicates the number of copies of the at least one cellular component target in the one or more of the plurality of cells (see page 3, last paragraph – page 4, paragraph 1; Figure 3).
Regarding claim 7
The method according to Delley et al., wherein the number of unique second molecular label sequences associated with the unique identifier sequence for the cellular component-binding reagent capable of specifically binding to the at least one cellular component target in the sequencing data indicates the number of copies of the at least one cellular component target in the one or more of the plurality of cells (see page 3, last paragraph; paragraph bridging pages 5-6).
Regarding claim 8
The method according to Delley et al., wherein obtaining the sequence information comprises attaching sequencing adaptors (e.g., sequencing handles) to the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, and/or the plurality of barcoded nucleic acid molecules, or products thereof (see page 3, paragraph 2).
Regarding claim 9
The method according to Delley et al., wherein determining the copy number of the nucleic acid target in one or more of the plurality of cells comprises determining the copy number of the nucleic acid target in the plurality of cells based on the number of first molecular labels with distinct sequences, complements thereof, or a combination thereof, associated with the plurality of barcoded nucleic acid molecules, or products thereof (see page 4, paragraph 1; paragraph bridging pages 5-6; Figure 3).
Regarding claim 16
The method according to Delley et al., comprising synthesizing a third plurality of barcoded amplicons using the plurality of barcoded nucleic acid molecules as templates to generate a third plurality of barcoded amplicons, wherein synthesizing a third plurality of barcoded amplicons comprises performing polymerase chain reaction (PCR) amplification of the plurality of the barcoded nucleic acid molecules, and wherein synthesizing a third plurality of barcoded amplicons comprises PCR amplification using primers capable of hybridizing to the first universal sequence, or a complement thereof, and a target-specific primer (see page 5, 2nd paragraph from the bottom).
Regarding claim 17
The method according to Delley et al., comprising obtaining sequence information of the third plurality of barcoded amplicons, or products thereof, wherein obtaining the sequence information comprises attaching sequencing adaptors (e.g., sequencing handles) to the third plurality of barcoded amplicons, or products thereof (see page 3, paragraph 2).
Regarding claim 18
The method according to Delley et al., comprising determining the copy number of the nucleic acid target in the sample based on the number of first molecular labels with distinct sequences associated with the third plurality of barcoded amplicons, or products thereof (see page 4, paragraph 1; paragraph bridging pages 5-6; Figure 3).
Regarding claim 21
The method according to Delley et al., wherein extending the cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes comprises extending the cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes using a reverse transcriptase and/or wherein extending the plurality of oligonucleotide barcodes hybridized to the copies of a nucleic acid target comprises extending the plurality of oligonucleotide barcodes hybridized to the copies of a nucleic acid target using a reverse transcriptase (see Figure 1; page 5, 2nd paragraph from the bottom).
Regarding claim 22
The method according to Delley et al., wherein the plurality of oligonucleotide barcodes are associated with a solid support (e.g., bead), and wherein a partition (e.g., droplet) of the plurality of partitions comprises a single solid support (see Figure 1).
Regarding claim 23
The method according to Delley et al., wherein partitioning the plurality of cells comprises partitioning the plurality of cells associated with the plurality of cellular component-binding reagents and a plurality of solid supports (e.g., beads) comprising the solid support to the plurality of partitions, wherein the partition of the plurality of partitions comprises the single cell from the plurality of cells associated with the cellular component-binding reagent and the solid support, optimally wherein the partition is a droplet (see Figure 1).
Regarding claim 24
The method according to Delley et al., comprising after contacting the plurality of cellular component-binding reagents with the plurality of cells, removing one or more cellular component-binding reagents of the plurality of cellular component-binding reagents that are not contacted with the plurality of cells, wherein removing the one or more cellular component-binding reagents not contacted with the plurality of cells comprises: removing the one or more cellular component-binding reagents not contacted with the respective at least one of the plurality of cellular component targets (see Figure 1; page 2, last paragraph).

9.	Claims 1-9, 16-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoeckius et al. (WO 2018/144813 A1).
Regarding claim 1
Stoeckius et al. teach, throughout the whole document, a method for simultaneous measurement of protein and gene expressions in cells, comprising: contacting a plurality of cellular component-binding reagents (e.g., antibody-oligonucleotide constructs) with a plurality of cells comprising a plurality of cellular component targets and copies of a nucleic acid target (e.g., mRNA), wherein the nucleic acid target comprises mRNA, wherein each of the plurality of cellular component-binding reagents comprises a cellular component-binding reagent specific oligonucleotide comprising a unique identifier (e.g., antibody barcode) for the cellular component-binding reagent and a poly(A) sequence, wherein the cellular component-binding reagent specific oligonucleotide comprises DNA, and wherein the cellular component-binding reagent is capable of specifically binding to at least one of the plurality of cellular component targets (see Figures 1A-1C; page 5, line 20 – page 6, line 7; paragraph bridging pages 47-48; page 49, line 11 – page 50, line 29; Example 3); partitioning the plurality of cells associated with the cellular component-binding reagents to a plurality of partitions (e.g., droplets), wherein a partition of the plurality of partitions comprises a single cell from the plurality of cells associated with the cellular component-binding reagents (see Figures 1A-1C; page 5, line 20 – page 6, line 7; paragraph bridging pages 47-48; page 49, line 11 – page 50, line 29; Example 3); in the partition comprising the single cell, contacting a plurality of oligonucleotide barcodes (e.g., barcoded capture oligonucleotides conjugated to a bead) with the cellular component-binding reagent specific oligonucleotides and the copies of the nucleic acid target for hybridization, wherein the oligonucleotide barcodes each comprise a poly(T) sequence, a first universal sequence (e.g., PCR handle), and a first molecular label (e.g., cell barcode and/or UMI); extending the cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes to generate a plurality of extended cellular component-binding reagent specific oligonucleotides each comprising a complement of the first molecular label and a complement of the first universal sequence (see Figures 1A-1C; page 5, line 20 – page 6, line 7; paragraph bridging pages 47-48; page 49, line 11 – page 50, line 29; Example 3); extending the plurality of oligonucleotide barcodes hybridized to the copies of a nucleic acid target to generate a plurality of barcoded nucleic acid molecules each comprising a sequence complementary to the at least a portion of the nucleic acid target and the first molecular label (see Figures 1A-1C; page 5, line 20 – page 6, line 7; paragraph bridging pages 47-48; page 49, line 11 – page 50, line 29; Example 3); separating the plurality of extended cellular component-binding reagent specific oligonucleotides from the plurality of oligonucleotide barcodes to generate a plurality of separated extended cellular component-binding reagent specific oligonucleotides (see page 5, line 20 – page 6, line 7; paragraph bridging pages 47-48; page 49, line 11 – page 50, line 29; paragraph bridging pages 105-106; Example 3); obtaining sequence information of the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, to determine the number of copies of at least one cellular component target of the plurality of cellular component targets in one or more of the plurality of cells (see page 43, lines 1-5; page 44, lines 12-19; paragraph bridging pages 46-47; page 49, lines 7-10; page 50, lines 22-27; Example 3); and obtaining sequence information of the plurality of barcoded nucleic acid molecules, or products thereof, to determine the copy number of the nucleic acid target in one or more of the plurality of cells (see page 44, lines 12-19; page 49, lines 7-10; page 107, lines 5-17; Example 3).
Regarding claim 2
The method according to Stoeckius et al., wherein separating the plurality of extended cellular component-binding reagent specific oligonucleotides from the plurality of oligonucleotide barcodes comprises denaturing the plurality of extended cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes (see paragraph bridging pages 105-106).
Regarding claim 3
The method according to Stoeckius et al., wherein separating the plurality of extended cellular component-binding reagent specific oligonucleotides from the plurality of oligonucleotide barcodes comprises magnetic removal, centrifugation, filtration, chromatography, precipitation, or any combination thereof (see paragraph bridging pages 105-106).
Regarding claim 4
The method according to Stoeckius et al., wherein the cellular component-binding reagent specific oligonucleotide comprises a second universal sequence (e.g., PCR handle. See Figure 1A), wherein obtaining sequence information of the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, comprises: amplifying the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, using a primer capable of hybridizing to the first universal sequence, or a complement thereof, and a primer capable of hybridizing to the second universal sequence, or a complement thereof, to generate a plurality of amplified separated extended cellular component-binding reagent specific oligonucleotides; and obtaining sequencing data of the plurality of amplified separated extended cellular component-binding reagent specific oligonucleotides, or products thereof (see page 5, line 20 – page 6, line 20; paragraph bridging pages 44-45; paragraph bridging pages 47-48; page 49, line 11 – page 50, line 29; Example 3).
Regarding claim 5
The method according to Stoeckius et al., wherein the cellular component-binding reagent specific oligonucleotide comprises a second molecular label (e.g., UMI. See Figure 1D), wherein at least ten of the plurality of cellular component-binding reagent specific oligonucleotides comprise different second molecular label sequences, and wherein: (i) the second molecular label sequences of at least two cellular component-binding reagent specific oligonucleotides are different, and wherein the unique identifier sequences of the at least two cellular component-binding reagent specific oligonucleotides are identical; or (ii) the second molecular label sequences of at least two cellular component-binding reagent specific oligonucleotides are different, and wherein the unique identifier sequences of the at least two cellular component-binding reagent specific oligonucleotides are different (see page 10, paragraph 2; paragraph bridging pages 37-38; page 38, paragraph 3; page 46, paragraph 2).
Regarding claim 6
The method according to Stoeckius et al., wherein the number of unique first molecular label sequences associated with the unique identifier sequence for the cellular component-binding reagent capable of specifically binding to the at least one cellular component target in the sequencing data indicates the number of copies of the at least one cellular component target in the one or more of the plurality of cells (see page 43, lines 1-5; page 44, lines 12-19; paragraph bridging pages 46-47; page 49, lines 7-10; page 50, lines 22-27; Example 3).
Regarding claim 7
The method according to Stoeckius et al., wherein the number of unique second molecular label sequences associated with the unique identifier sequence for the cellular component-binding reagent capable of specifically binding to the at least one cellular component target in the sequencing data indicates the number of copies of the at least one cellular component target in the one or more of the plurality of cells (see page 43, lines 1-5; page 44, lines 12-19; paragraph bridging pages 46-47; page 49, lines 7-10; page 50, lines 22-27; Example 3).
Regarding claim 8
The method according to Stoeckius et al., wherein obtaining the sequence information comprises attaching sequencing adaptors to the plurality of separated extended cellular component-binding reagent specific oligonucleotides, or products thereof, and/or the plurality of barcoded nucleic acid molecules, or products thereof (see Example 3; Figure 1C).
Regarding claim 9
The method according to Stoeckius et al., wherein determining the copy number of the nucleic acid target in one or more of the plurality of cells comprises determining the copy number of the nucleic acid target in the plurality of cells based on the number of first molecular labels with distinct sequences, complements thereof, or a combination thereof, associated with the plurality of barcoded nucleic acid molecules, or products thereof (see page 44, lines 12-19; page 49, lines 7-10; page 107, lines 5-17; Example 3).
Regarding claim 16
The method according to Stoeckius et al., comprising synthesizing a third plurality of barcoded amplicons using the plurality of barcoded nucleic acid molecules as templates to generate a third plurality of barcoded amplicons, wherein synthesizing a third plurality of barcoded amplicons comprises performing polymerase chain reaction (PCR) amplification of the plurality of the barcoded nucleic acid molecules, and wherein synthesizing a third plurality of barcoded amplicons comprises PCR amplification using primers capable of hybridizing to the first universal sequence, or a complement thereof, and a target-specific primer (see page 50, paragraphs 2-3; Example 3).
Regarding claim 17
The method according to Stoeckius et al., comprising obtaining sequence information of the third plurality of barcoded amplicons, or products thereof, wherein obtaining the sequence information comprises attaching sequencing adaptors to the third plurality of barcoded amplicons, or products thereof (see page 44, lines 12-19; page 49, lines 7-10; page 107, lines 5-17; Example 3).
Regarding claim 18
The method according to Stoeckius et al., comprising determining the copy number of the nucleic acid target in the sample based on the number of first molecular labels with distinct sequences associated with the third plurality of barcoded amplicons, or products thereof (see page 44, lines 12-19; page 49, lines 7-10; page 107, lines 5-17; Example 3).
Regarding claim 21
The method according to Stoeckius et al., wherein extending the cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes comprises extending the cellular component-binding reagent specific oligonucleotides hybridized to the plurality of oligonucleotide barcodes using a reverse transcriptase and/or wherein extending the plurality of oligonucleotide barcodes hybridized to the copies of a nucleic acid target comprises extending the plurality of oligonucleotide barcodes hybridized to the copies of a nucleic acid target using a reverse transcriptase (see Figure 1C; paragraph bridging pages 5-6; page 50, paragraph 2; page 78, paragraph 2).
Regarding claim 22
The method according to Stoeckius et al., wherein the plurality of oligonucleotide barcodes are associated with a solid support (e.g., bead), and wherein a partition of the plurality of partitions (e.g., droplets) comprises a single solid support (see Figure 1C).
Regarding claim 23
The method according to Stoeckius et al., wherein partitioning the plurality of cells comprises partitioning the plurality of cells associated with the plurality of cellular component-binding reagents and a plurality of solid supports (e.g., beads) comprising the solid support to the plurality of partitions (e.g., droplets), wherein the partition of the plurality of partitions comprises the single cell from the plurality of cells associated with the cellular component-binding reagent and the solid support, optimally wherein the partition is a droplet (see Figure 1C).
Regarding claim 24
The method according to Stoeckius et al., comprising after contacting the plurality of cellular component-binding reagents with the plurality of cells, removing one or more cellular component-binding reagents of the plurality of cellular component-binding reagents that are not contacted with the plurality of cells, wherein removing the one or more cellular component-binding reagents not contacted with the plurality of cells comprises: removing the one or more cellular component- binding reagents not contacted with the respective at least one of the plurality of cellular component targets (see Figure 1C; Example 3).
Allowable Subject Matter
10.	Claims 10-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675